Citation Nr: 0635743	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

3.  Entitlement to a initial rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to October 
1969.  During that time, he performed service in the Republic 
of Vietnam.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the RO.  

The issue of service connection for low back disorder is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

In his claim (VA Form 21-526), received in March 2001, the 
veteran raised matter of service connection a rash due to his 
exposure to Agent Orange.  This has not been certified or 
developed for appellate purposes.  

Therefore, the Board has no jurisdiction over the claim, and 
it will not be addressed at this time.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2006).  It is referred to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing disability 
is shown as likely as not to be due to exposure to the sound 
of naval gunfire during the veteran's period of service.  

2.  The service-connected PTSD is shown to be manifested by 
sleep disturbance, intrusive recollections, avoidance 
behavior, social detachment, irritability, a depressed mood 
and a constricted affect and is productive of a disability 
picture that more nearly approximates that of occupational 
and social impairment with deficiencies in most areas and an 
inability to establish and maintain effective relationships.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2006).  

2.  The criteria the assignment of a 70 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.85 including Diagnostic Code 6100 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection for hearing loss and for an increased 
rating.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a June 2001 letter, the RO informed the veteran that in 
order to establish service connection for hearing loss 
disability and for PTSD, there had to be competent evidence 
of current disability, of incurrence or aggravation of a 
disease or injury in service, and of a nexus between the in-
service injury or disease and the current disability.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to obtain, 
such as the veteran's service medical records; (3) the 
information and evidence that the veteran needed to provide, 
such as the name of the person, agency or company who had 
records that he though would help VA decide his claim; and 
(4) the need to furnish VA any other information or evidence 
in the veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Upon receipt of a claim for service-connection, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  See Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Those five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

As noted hereinabove, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish the degree of disability or the effective dates for 
the disability(ies) on appeal.  

Despite the inadequate notice provided to the veteran on the 
degree of disability and effective date elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

Where, as here, service connection for hearing loss 
disability is granted, it is the responsibility of the Agency 
of Original Jurisdiction (here, the RO) to address any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Id.  

With respect to the PTSD claim, the Board notes that in March 
2002, the RO granted service connection for that disorder.  
Subsequently, a 50 percent disability rating was assigned, 
effective in March 2001.  The veteran disagreed with the 
percentage level of that rating and perfected an appeal with 
respect to that rating.  

Although the veteran has not specifically been notified of 
the evidence and information necessary to support his claim 
for an increased rating for PTSD, such notice is not 
necessary in this case.  Dingess/Hartman.  

Where the claim has actually been substantiated by a grant of 
service connection, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to the "downstream" elements such as the assigned 
disability rating.  Instead, the notice provisions of 38 
U.S.C.A. § 7105 and § 5103A are for application.  Id.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims of service connection for 
hearing loss disability and for an increased rating for PTSD.  
It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  

In this regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support either of those claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence.  As such, there is no 
prejudice to the veteran due to a failure to assist him with 
the claim of service connection for psychiatric disability.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

A.  Hearing Disability

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The failure to meet these criteria at the time of a veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability.  A claimant 
may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) 
(2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

In this case, the evidence shows that the veteran was a 
gunner's mate in the Coast Guard.  In that capacity, he is 
shown to have likely been exposed to naval gunfire during his 
tour of duty in the Republic of Vietnam (citation awarding 
the Navy Unit Commendation).  

Although bilateral hearing loss disability by VA standards 
was not established until March 1998, the records from a 
private otolaryngologist who made the initial diagnosis, and 
the reports of VA examinations performed in September 2001 
show that the hearing disability was due at least in part to 
the veteran's significant noise exposure in service.  

According to the record, that was the only significant noise 
exposure that the veteran ever had.  Indeed, following 
service, he was employed in a correctional system and as a 
substitute teacher and teacher's aide.  Reportedly, none of 
those positions involved significant noise exposure (See the 
report of the August 2001 VA ear examination).  

In light of the foregoing, the Board finds the evidence to be 
in approximate balance.  Under the circumstances, such 
reasonable doubt is resolved in favor of the veteran.  38 
U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service 
connection for bilateral hearing disability is warranted.  


B.  PTSD

The veteran seeks an initial rating in excess of 50 percent 
for his service-connected PTSD.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

PTSD is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent rating is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability rating is warranted when there are 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

The RO's March 2002 decision on appeal, which granted service 
connection for PTSD was an initial rating award.  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In this regard, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's PTSD.  38 C.F.R. 
§§ 4.1, 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)  

The service-connected PTSD was initially diagnosed in March 
2001 and is the result of his participation in combat in the 
Republic of Vietnam.  

The evidence submitted in support of the veteran's claim, 
includes VA mental health clinic records reflecting frequent 
treatment from March 2001 to December 2003 and reports of VA 
psychiatric examinations, performed in September 2001 and 
November 2003.  

These records show that the PTSD is manifested by sleep 
disturbance, intrusive recollections, avoidance behavior, 
social detachment, irritability, a depressed mood and a 
constricted affect.  Such manifestations have adversely 
affected most areas of his life and resulted in frequent and 
at times angry confrontations with his family and co-workers.  

Indeed, the treating VA health care providers and/or VA 
examiners have consistently characterized the associated 
level of impairment as severe, and have assigned GAF scores 
ranging from 40 to 60.  

GAF stands for global assessment of functioning which under 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV) reflects the psychological, social, 
and occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.  

A GAF of 50 denotes serious symptoms, while a GAF of 40 
signifies considerably greater occupational impairment.  See, 
respectively, Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
and Brambley v. Principi, 17 Vet. App. 20 (2003) (Steinburg, 
J., concurring)  

Such findings, in the Board's opinion, more closely resemble 
the criteria for the assignment of a 70 percent rating for 
the service-connected PTSD.  To that extent, the appeal for 
an increased rating is granted.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher evaluation; however, the 
veteran does not demonstrate gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  

The Board has also considered the possibility of staged 
ratings noted in Fenderson.  However, the evidence of record 
shows that the manifestations of the veteran's PTSD have been 
generally consistent since March 12, 2001.  Hence, there is 
no basis to invoke the principle of staged ratings.  



ORDER

Service connection for bilateral hearing disability is 
granted.  

An initial 70 percent rating, but not higher for the service-
connected PTSD is granted, subject to the regulations 
governing the award of VA monetary benefits.  



REMAND

The veteran reports hurting his back in service while jumping 
from a helicopter.  

The service medical records show that in September 1965, the 
veteran experienced tenderness in the area of the coccyx and 
lower sacrum in association with a pilonidal cyst.  

During a VA orthopedic examination in August 2001, the X-ray 
studies showed anterolisthesis indicative of degenerative 
change at L5-S1.  The examiner recommended a CT scan from the 
top of L5 through the body of S1 to further evaluate the 
possibility of a pars defect and the extent of the listhesis.  
No opinion was offered as to the possible relationship 
between those abnormalities and any incident in service.  

During the August 2001, orthopedic examination, it was noted 
that in the 1980's, the veteran had been treated for low back 
disability by a Dr. Carolan.  The records of that treatment 
have not been associated with the claims folder.  

To date, the veteran has not been apprised of the type of 
evidence necessary to establish the degree of disability or 
the effective dates for his low back disability should 
service connection be established.  Dingess/Hartman.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following actions:

1.  The RO should inform the veteran of 
the type of evidence necessary to 
establish the degree of disability or the 
effective date of service connection for 
his low back disability should service 
connection be established.  
Dingess/Hartman.  

2.  The RO should undertake all indicated 
action to request that the veteran 
provide the full name and address of a 
Dr. Carolan, who treated him for back 
disability in the 1980's.  Also the 
veteran should be asked to provide the 
dates of that treatment.  

Then, copies of all records of the 
veteran's treatment should be requested 
directly from Dr. Carolan.  Also the 
veteran should be asked to provide any 
such records he may have in his 
possession.  

3.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the nature and likely 
etiology of the claimed back disorder.  
All indicated tests and studies must be 
performed.  Any indicated consultations 
must also be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

Based a review of the case, the examiner 
should render an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any current back disability is due 
to any incident or event in service, 
including the episode of sacral pain in 
September 1969.  The rationale for all 
opinions must be set forth in writing.  

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claim of service-
connection for low back disorder.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


